           Case 1:21-cv-02299-JPC Document 10 Filed 05/19/21 Page 1 of 3




 JAMES E. JOHNSON                                                                       MARTHA NIMMER
 Corporation Counsel
                                   THE CITY OF NEW YORK                 Special Assistant Corporation Counsel
                                          LAW                                             Cell: (917) 499-8632

                                      DEPARTMENT
                                        100 CHURCH STREET
                                        NEW YORK, NY 10007




                                                             May 19, 2021


VIA ECF
Hon. John P. Cronan
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

                 Re:   K.R. o.b.o. L.S. v. N.Y.C. Dep’t of Educ., 21-cv-02299 (JPC)(SN)
                       [*corrected version*]

Dear Judge Cronan:

         I am a Special Assistant Corporation Counsel in the office of Corporation Counsel, James
E. Johnson, attorney for Defendant in the above-referenced action, wherein Plaintiff seeks solely
attorney’s fees, costs and expenses for legal work on an administrative hearing under the
Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et seq. (“IDEA”), as well as for
this action.

        I write to respectfully request a 90-day stay of this action (including Defendant’s June 11,
2021 deadline to respond to the complaint) pending Plaintiff’s counsel’s provision to Defendant
of relevant attorney billing records, and to respectfully request that Plaintiff be directed to
provide those records no later than May 25, 2021. Despite requests from my office on March 26,
April 5, April 7, April 19 and April 26, 2021, Counsel has failed to provide the records for two
months since bringing this action. In just the past few weeks, several judges on the Southern
District bench have ordered the Roller firm to provide billing records to this office—just as Your
Honor ordered in J.K. et al v. NYC Dep’t of Educ., 20-cv-10514 (JPC)(SN) (ECF No. 8)—and
have also imposed 90-day stays so that Defendant can prepare the cases for settlement
           Case 1:21-cv-02299-JPC Document 10 Filed 05/19/21 Page 2 of 3




negotiations. See J.W. obo M.W. v. NYC Dep’t of Educ., 21-cv-2300 (GHW)(KNF) (ECF No.
12); G.S. obo D.S. v. NYC Dep’t of Educ., 20-cv-10729 (GHW)(DCF) (ECF No. 15); and I.O.
obo G.O. v. N.Y.C. Dep’t of Educ., 20-cv-5061(PAC)(SN) (ECF No. 8). Indeed, there is now a
substantial collection of Orders issued by judges of this District staying these cases and
compelling the Roller firm to produce “contemporaneous” billing records to the Defendant so
that the matters can be settled.1

        By way of background, the overwhelming majority of fee claims following IDEA
administrative proceedings are resolved amicably between a plaintiff’s counsel and the DOE,
without the need for a federal action. Of the small portion of fee claims that do not resolve
through settlement with DOE, once a federal action is filed, they are routinely settled without
further litigation following negotiations between plaintiff’s counsel and the New York City Law
Department (with final approval by the New York City Comptroller). A small fraction of the
federal filings do not settle and go to motion practice.

        This case, as well as many others filed by the Roller firm, is an outlier in that Plaintiff’s
counsel never sought to reach a resolution with the DOE or the Law Department before filing
this suit. Indeed, since the onset of the COVID-19 pandemic, Ms. Roller has filed dozens of new
actions seeking solely IDEA fees and costs, and has provided billing records in only a few of
those cases to date without being ordered to do so by the Court.

       The complaint was originally filed on March 16, 2021, with the answer originally due on
April 6, 2021. On April 5, 2021, Defendant filed a request for an extension of time to answer
(ECF No. 7), with the Plaintiff’s consent, so that the parties could engage in settlement
negotiations. The Court granted that request that same day (ECF No. 8). Unfortunately,
settlement negotiations have not begun because Plaintiff has not provided relevant billing
records, despite Defendant’s repeated requests for them on March 26, April 5, April 7, April 19
and April 26, 2021.


1 As Judge Failla noted, Ms. Roller’s modus operandi of unresponsiveness and issued an order to compel production
of billing records in another IDEA fees-only case brought by the Roller firm:

        The Court has been waiting to see if Plaintiff would file any sort of response to Defendant’s letter.
        However, given that any such response would have been due yesterday, and given the Court’s
        familiarity with Ms. Roller’s modus operandi, the Court will GRANT Defendant’s requests. This
        action is hereby STAYED through December 25, 2020.
See Order in F.S. obo D.M. v. NYC DOE, 20-cv-4538 (KPF)(OTW) (ECF 9).

Indeed, in October of 2020, due to long delays by Plaintiff’s counsel across many cases, six other judges of the
Southern District imposed 90-day stays, and ordered the Roller Firm to provide relevant attorney billing records
within a week’s time. See Order dated September 28, 2020 from Judge Engelmayer in J.S. obo M.S. v. NYC DOC,
20-cv-2105 (PAE)(JLC) (ECF No. 10); Order dated September 25, 2020, from Judge Failla in F.S., 20-cv-4538
(KPF)(OTW) (ECF No. 9); Order dated September 24, 2020, from Judge Koeltl in J.J. obo J.J. v. N.Y.C. Dept. of
Educ., 20-cv-05214 (JGK)(SDA)(ECF No. 7); Order dated September 24, 2020, from Judge McMahon in D. v.
DOE, 20-cv-00694 (CM) (ECF No. 14); Order dated September 11, 2020, from Judge Failla in D. v. DOE, 20-
cv-2238 (KPF)(GWG) (ECF No. 14); and Order dated September 11, 2020, from Judge Woods in T. v. DOE, 20-
cv-3816 (GHW)(RWL) (ECF No. 13) (granting request in part).

                                                                                                            2
          Case 1:21-cv-02299-JPC Document 10 Filed 05/19/21 Page 3 of 3




       We do not understand Plaintiff’s delay. The records at issue should be easy to produce as
they are required to be prepared contemporaneously with the work that Plaintiff’s counsel
purports to have performed in the underlying proceeding. Indeed, on September 11, 2020, Judge
Woods granted, in part, the City’s motion for a stay after a conference during which Ms. Roller
agreed to produce billing records by a date certain, but did not. As Judge Woods recognized, it is
unclear why counsel is delaying in providing the attorney billing records:

       As a brief aside for counsel for plaintiff [Ms. Roller], if you are running these cases, the
       underlying hearings, if you’re keeping contemporaneous time records as you go while
       litigating the case, the process of presenting the records shouldn’t be much more than
       pressing “print.” What’s the impediment here? The obligation is to create and maintain
       contemporaneous time records, which would be what you would be presenting to the
       Court. I expect, if you were to be litigating this in front of me, you would not be
       recreating your time records or reconstructing them. Instead, you would be printing out
       the contemporaneous time records, meaning records that you had made at the time of the
       representation. So it’s not really clear to me why it would be that there is a time lag
       involved in the presentation of these records if indeed you are, as you are supposed to
       when you present motions to the Court, presenting contemporaneous time records.

See 20-cv-3816 (GHW)(RWL) Transcript 9/11/20 (emphasis added) excerpt annexed hereto.

        Defendant believes that if attorney billing records are provided, the parties have a very
high likelihood of fully resolving this matter within 90 days. Therefore, Defendant respectfully
requests that this action be stayed for 90 days, and that Plaintiff’s counsel be directed to provide
attorney billing records no later than May 25, 2021.

       Thank you for considering these requests.

                                                     Respectfully submitted,

                                                             /s/
                                                     Martha Nimmer
                                                     Special Assistant Corporation Counsel
cc:    Irina Roller, Esq. (via ECF)


Defendant's application for a 90-day stay is granted, except that
Plaintiff must provide attorney billing records by May 25, 2021.
The parties shall submit a joint letter by August 17, 2021
updating the Court on the status of this case.

SO ORDERED.

Date: May 19, 2021
      New York, New York              _____________________
                                      JOHN P. CRONAN                                        3
                                      United States District Judge
